—In an action to recover legal fees, the defendant Robert Duffy appeals, as limited by his brief, from so much of an order of the Supreme Court, Orange County (DiBlasi, J.), dated September 13, 1995, as denied his motion to vacate a judgment entered upon his default in answering.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly found that since the appellant failed to establish a reasonable excuse for his default, he was not entitled to vacate the default judgment (see, CPLR 5015 [a] [1]; Miles v Blue Label Trucking, 232 AD2d 382; Fennell v Mason, 204 AD2d 599). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.